Citation Nr: 0416148	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  98-19 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1989 to July 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Louisville, Kentucky, and in Detroit, Michigan, which denied 
the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative if they are required to take further 
action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  Effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
VCAA and its implementing regulations are applicable to the 
veteran's claim.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Because of the change in the law 
brought about by the VCAA and its implementing regulations, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in this law.  
In addition, because it appears that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would potentially be 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  

Accordingly, in all fairness to the veteran and in accordance 
with applicable law, this matter is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for the claim, consistent with 
all governing legal authority.  

This action must include written notice 
from the RO to the veteran and his 
representative of:  

- the provisions of the VCAA and the 
laws applicable to the claim; 
- the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to his claim;  
- the type of evidence required for 
each element of the claim;
- the evidence already of record in 
support of the claim;
- the evidence not yet of record, but 
required to substantiate the claim; 
and
- a request to the veteran to provide 
the RO with all relevant evidence and 
argument he has to support his claim.

The veteran and his representative should 
then be afforded an appropriate period of 
time for response to such notice, as well 
as to any additional evidentiary 
development undertaken by the RO.  

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his representative 
with a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and the applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should then be allowed for 
response to the supplemental statement of 
the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


